Citation Nr: 1759378	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint disease with spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from January 1961 to December 1962.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

A hearing was not requested on the Veteran's VA Form 9 or VA Form 8.  Nevertheless, by correspondence dated February 2017 and March 2017, the Veteran was informed that a video conference was scheduled for him in April 2017.  The Veteran did not attend this hearing, did not provide good cause for not attending, and did not request that the hearing be re-scheduled.  A request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).  

In June 2017, the Board remanded the Veteran's claim for an addendum opinion.  The examiner was to first address whether the postural dorsolumbar scoliosis diagnosed before service is a disease, a defect, or the result of an injury.  If a disease or the result of an injury, the examiner was to address whether or not it was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression) during active service.  If a defect, the examine was to opine as to whether it is at least as likely as not (50 percent of better probability) that the Veteran developed superimposed low back pathology as a result of his active service.

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  Degenerative joint disease with spondylolisthesis has not been related to active service.

2.  The Veteran's postural dorsolumbar scoliosis is a congenital defect and it is less likely than not that the Veteran developed superimposed low back pathology as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease with spondylolisthesis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding direct service connection, the first element is satisfied, in that the August 2012 VA examination contains a diagnosis of degenerative joint disease with spondylolisthesis.  The second element is satisfied, in that an April 1961 service treatment record indicates in-service back strain.  

The third element, however, is not satisfied.  The August 2012 examiner opines that the Veteran's current back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Although the Veteran was diagnosed with a muscle strain in 1961, there is no record of back treatment until 2009, which is 48 years later.  According to the examiner, there is no medical literature supporting a link between soft tissue injuries and the development of arthritis.  Rather, the strongest risk factor associated with osteoarthritis is advanced age, including at a rate of 80 percent in people over the age of 55, but at less than 0.1 percent of those aged 25 to 34.  

For these reasons, and because the Veteran was 72 years old when he began back treatment in 2009, the examiner opined that the current back disorder is less likely than not related to service.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  The weight of this evidence is against a nexus between the Veteran's current back disorder and service.  For this reason, the third element of service connection is not met.  Even though the first and second elements of service connection are met, because the third element is not met, the Veteran's claim of entitlement to service connection on a direct basis must be denied.  

A May 1960 pre-induction examination also contains a diagnosis of postural dorsolumbar scoliosis, which, while not noted at the time of service entry in January 1961, did clearly and unmistakably preexist service.  The Board must therefore consider whether this diagnosis constitutes a disease or defect, and if service connection is available on the basis of either aggravation (is there clear and unmistakable evidence that it was not aggravated during service) or superimposed injury.  See June 2017 remand.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240 (1995).

The July 2017 VA examiner opines that the scoliosis is a defect, in that it is "a structural or inherent abnormality or conditions [sic] that is more or less stationary in nature."  Thus, as it is not found to be a disease, there is no need to address whether there is clear and unmistakable evidence that it was not aggravated during service.  The sole remaining question is whether the congenital defect suffered a superimposed injury during active service.  

The examiner further opines that it is less likely than not that the Veteran's "'superimposed low back pathology' is a result of his active service while he had the more or less stationary defect."  The rationale for this opinion is similar to that proffered regarding osteoarthritis.  The examiner notes the extended length of time between the diagnosis and the Veteran's back treatment, and that medical literature does not support a link between an injury to a scoliotic spine and the later development of arthritis.   Rather, the Veteran's back disorder "is most likely due to the effects of aging."  A reasonable interpretation of this discussion is that the Veteran's degenerative joint disease and scoliosis are independent of one another.

In reaching these conclusions, the Board has considered the Veteran's lay statements, including that he hurt his back in service and that he experiences pain.  See March 2014 VA Form 9; September 2012 notice of disagreement.  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These statements are credible and supported by other evidence of record.  Unfortunately, such statements are insufficient to establish nexus, the third element of service connection.  Because the weight of the evidence is against a nexus between the Veteran's current back disorder and service, his claim must be denied.  


ORDER

Entitlement to service connection for degenerative joint disease with spondylolisthesis is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


